EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, the prior art does not teach or suggest “a rigid housing configured to be rotated in an end-over-end manner between digits of one hand of a user, the housing including a first planar face, a second face, and a side edge extending between the first planar face and the second face along an outer periphery of the first planar face, the side edge defining an outer periphery of the housing, wherein the housing includes a central body having a first and second arched arms extending therefrom on opposite sides of the central body, the first arched arm spaced from the central body by a first through hole, and the second arched arm spaced from the central body by a second through hole” along with the other features of claim 1. 
Claims 2-8, 10-18, and 24-25 are allowed by virtue of their dependence from claim 1. 
US 2003/0087728 A1 (Chen) (previously cited) and US 3265389 A (Carlson) (previously cited) describe a central body having a first and second arched arms extending therefrom on opposite sides of the central body, the first and second arched arms each spaced apart from the central body by a through hole, but fail to teach or suggest a sensor supported by the housing and configured for generating user dexterity data. 


Claim 21 is allowed by virtue of its dependence from claim 19. 

“Impaired finger dexterity in Parkinson’s disease is associated with praxis function” (Vanbellingen) (previously cited) discloses a method for testing dexterity (Paragraphs 1 and 2 of Section 2.2. Motor Assessment), the method comprising: sensing movement of a dexterity testing apparatus including a rigid coin with a sensor thereof as the dexterity testing apparatus is flipped for a predefined period between at 3least two or more of a user's thumb, middle finger, or index finger of one hand of the user (Paragraph 2 of Section 2.2. Motor Assessment discloses videotaping the rotation of a coin between the thumb, index, and middle fingers over three periods lasting 10 seconds, wherein the videotaping device is a sensor. The Examiner asserts that the claim is written such that the sensing of the movement of the dexterity testing apparatus is performed with a sensor of the dexterity testing apparatus. The recited sensor, as written, is not necessarily limited to being a component of the dexterity testing apparatus and is not contained within the housing.); generating dexterity data with the sensor based on at least one of: acceleration of the dexterity apparatus as the dexterity . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW KREMER/Primary Examiner, Art Unit 3791